DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the rocker that is linearly translated, as recited in claim 13, nor do they teach the pin translating relative to the toggle housing, as recited in claims 1 and 15. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
In light of the Patent Board decision rendered March 08, 2022, the claims are found to be allowable over prior art. Regarding claim 13 (and 14), Sopkowiak teaches a toggle, said toggle while does include a linear component, the limitation calls for the toggle to be able to be linearly translated, meaning that the movement of the toggle is in a straight or nearly straight line, specifically when the toggle is transitioned to the engaged state. There is no adequate support for a finding that Spokowiak’s rocker is operable to move in a straight or nearly straight line when transitioned to the engaged state. Regarding claims 1 (& 2-12), and 15 (& 16-20), it would have not been obvious to one of ordinary skill to rearrange the parts of Sopkowiak to teach the pin translating relative to the toggle housing since the possibility of interference of the spring leg 370B with the ledge 344 of Spokowiak cannot be discounted and the rearrangement would possibility result in a device that operates in diminished capacity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675